Exhibit 10.1

DUKE ENERGY CORPORATION

EXECUTIVE SEVERANCE PLAN

The purposes of the Duke Energy Corporation Executive Severance Plan are to
secure the continued services of key executives of Duke Energy Corporation,
provide these executives with certain benefits in the event of a Qualified
Termination and encourage their continued dedication to their duties. In
addition, the Company believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its stockholders to treat fairly its employees whose employment terminates under
certain circumstances. Therefore, in order to fulfill the above purposes, the
following Plan has been developed and is hereby adopted.

1. Establishment of Plan. As of the Effective Date, the Company hereby
establishes the Duke Energy Corporation Executive Severance Plan, as set forth
in this document.

2. Definitions. As used herein, the following words and phrases shall have the
following respective meanings:

(a) Accounting Firm. A nationally recognized certified public accounting firm
that is selected by the Company for purposes of making the applicable
determinations under Section 5 of this Plan.

(b) Affiliated Company. Any company controlled by, controlling or under common
control with the Company.

(c) Annual Base Salary. The Participant’s annual base salary as in effect on the
Date of Termination or, if higher, the Participant’s annual base salary
immediately prior to the Good Reason event.

(d) Base Amount. Has the meaning set forth in Section 280G(b)(3) of the Code.

(e) Benefits Period. Has the meaning specified in Section 4(c)(iii) of the Plan.

(f) Board. The Board of Directors of the Company.

(g) Cause. “Cause” for termination by the Company of the Participant’s
employment shall mean (i) a material failure by the Participant to carry out, or
malfeasance or gross insubordination in carrying out, reasonably assigned duties
or instructions consistent with the Participant’s position, (ii) the final
conviction of the Participant of a felony or crime involving moral turpitude,
(iii) an egregious act of dishonesty by the Participant (including, without
limitation, theft or embezzlement) in connection with employment, or a malicious
action by the Participant toward the

 

1



--------------------------------------------------------------------------------

customers or employees of the Company or any Affiliated Company, (iv) a material
breach by the Participant of the Company’s Code of Business Ethics, or (v) the
failure of the Participant to cooperate fully with governmental investigations
involving the Company or any Affiliated Company; provided, however, that the
Company shall not have reason to terminate the Participant’s employment for
Cause pursuant to this Plan unless the Participant receives written notice from
the Company identifying the acts or omissions constituting Cause and a 30-day
opportunity to cure, if such acts or omissions are capable of cure.

(h) Change in Control Agreement. A change in control agreement by and between an
employee and the Company or an Affiliated Company.

(i) Code. The Internal Revenue Code of 1986, as amended from time to time.

(j) Committee. The Compensation Committee of the Board or its delegate.

(k) Company. Duke Energy Corporation, a Delaware corporation, and any successor
thereto or, if applicable, the ultimate parent of any such successor.

(l) Confidential Information. Has the meaning set forth in Section 8 of the
Plan.

(m) Date of Termination. The date specified in the Notice of Termination (which,
in the case of a termination by the Company, shall not be less than thirty
(30) days (except in the case of a termination for Cause) and, in the case of a
termination by the Participant, shall not be less than fifteen (15) days nor
(without the consent of the Company) more than sixty (60) days, respectively,
from the date such Notice of Termination is given); provided, however, that if
the Participant’s employment is terminated for Disability, the Date of
Termination shall be thirty (30) days after Notice of Termination is given
(provided that the Participant shall not have returned to the full-time
performance of the Participant’s duties during such thirty (30) day period). The
Company and the Participant shall take all steps necessary (including with
regard to any post-termination services by the Participant) to ensure that any
termination under this Plan constitutes a “separation from service” within the
meaning of Section 409A of the Code, and notwithstanding anything contained
herein to the contrary, the date on which such separation from service takes
place shall be the “Date of Termination.”

(n) DB Pension Plan. Any tax-qualified, supplemental or excess defined benefit
pension plan maintained by the Company (or an Affiliated Company) and any other
defined benefit plan or agreement entered into between the Participant and the
Company (or an Affiliated Company) which is designed to provide the Participant
with supplemental retirement benefits.

 

2



--------------------------------------------------------------------------------

(o) DC Pension Plan. Any tax-qualified or excess defined contribution plan
maintained by the Company (or an Affiliated Company) and any other defined
contribution plan or agreement entered into between the Participant and the
Company (or an Affiliated Company) which is designed to provide the Participant
with supplemental retirement benefits.

(p) Disability. A termination for “Disability” shall have occurred if, as a
result of the Participant’s incapacity due to physical or mental illness, the
Participant shall have been absent from the full-time performance of the
Participant’s duties with the Company for a period of six (6) consecutive
months, the Company shall have given the Participant a Notice of Termination for
Disability, and, within thirty (30) days after such Notice of Termination is
given, the Participant shall not have returned to the full-time performance of
the Participant’s duties.

(q) Effective Date. The date that the Committee approved the Plan, which was
January 8, 2011.

(r) Eligibility Date. The date that an employee becomes a Participant in this
Plan.

(s) ERISA. The Employee Retirement Income Security Act of 1974, as amended.

(t) Excise Tax. Any excise tax imposed under Section 4999 of the Code.

(u) Good Reason. The occurrence (without the Participant’s express written
consent which specifically references this Plan) of any one of the following
material adverse changes to the Participant’s employment relationship by the
Company: (i) a material reduction in the Participant’s Annual Base Salary
(exclusive of any across the board reduction similarly affecting all or
substantially all similarly situated employees), (ii) a material reduction in
the Participant’s Target Annual Bonus (exclusive of any across the board
reduction similarly affecting all or substantially all similarly situated
employees), or (iii) only with respect to Tier I Participants, a material
diminution in the Participant’s positions (including status, offices, titles and
reporting relationships), authority, duties or responsibilities. The
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
under this Plan, provided, however, that the Participant shall not have reason
to terminate employment for Good Reason pursuant to this Plan unless (x) in the
case of a Tier II Participant, the Participant shall have provided the Company
with written notice of the occurrence of the event constituting Good Reason
within 90 days of the occurrence of such event and the Company shall have failed
to cure such event within 30 days following receipt of such written notice and
(y) the Participant provides Notice of Termination within one year of the date
on which the event giving rise to such Good Reason occurs. The Participant’s
mental or physical incapacity following the occurrence of an event described
above in clauses (i)

 

3



--------------------------------------------------------------------------------

through (iii) shall not affect the Participant’s ability to terminate employment
for Good Reason and the Participant’s death following delivery of a Notice of
Termination for Good Reason shall not affect the Participant’s estate’s
entitlement to severance benefits provided under this Plan upon a termination of
employment for Good Reason.

(v) Notice of Termination. Written notice that (i) indicates the specific
termination provision in this Plan relied upon, (ii) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated and (iii) if the Date of Termination is other than the date of receipt
of such notice, specifies the Date of Termination. The failure by the
Participant or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Participant or the Company, respectively, hereunder or
preclude the Participant or the Company, respectively, from asserting such fact
or circumstance in enforcing the Participant’s or the Company’s respective
rights hereunder.

(w) Participant. Each Tier I Participant or Tier II Participant, provided,
however, that notwithstanding anything in this Plan to the contrary, an
individual shall not become a Participant if the Company’s Chief Executive
Officer designates such individual as ineligible for the Plan within thirty
(30) days after the Effective Date.

(x) Plan. This Duke Energy Corporation Executive Severance Plan.

(y) Qualified Termination. Any termination of a Participant’s employment by
(i) the Company other than for Cause, death or Disability, or (ii) the
Participant for Good Reason.

(z) Release. A release of claims substantially in the form set forth as
Exhibit A to the Plan, with such changes as the Company may determine to be
required or reasonably advisable in order to make such release enforceable and
otherwise compliant with applicable law.

(aa) Release Deadline. The 55th day immediately following the date that the
Participant incurs a “separation from service” within the meaning of
Section 409A of the Code.

(bb) Repayment Amount. The amounts to be repaid by the Participant determined in
accordance with Section 7(b).

(cc) Restricted Period. The twelve (12) month period immediately following the
Participant’s Date of Termination.

(dd) Severance Payments. The payments and benefits that a Participant is
entitled to upon a Qualified Termination pursuant to Section 4(c) of the Plan.

 

4



--------------------------------------------------------------------------------

(ee) Target Annual Bonus. The Participant’s target short-term incentive bonus
opportunity for the fiscal year in which the Date of Termination occurs or, if
higher, the Participant’s target short-term incentive bonus opportunity
immediately prior to the Good Reason event. For any Participant who participates
in an incentive plan that combines his or her participation in a short-term and
long-term/equity-based plan, such as the Company’s Cash/Equity Incentive Plan,
his or her target short-term incentive bonus opportunity as of any date shall be
equal to 50% of the aggregate target bonus opportunity under such plan(s) on
such date.

(ff) Tier I Participants. (i) All individuals who, as of the Effective Date, are
members of the Company’s Executive Leadership Team and are covered by a Change
in Control Agreement with the Company, (ii) all officers of the Company (as such
term is defined in Section 16 of the Securities Exchange Act of 1934, as
amended) other than the Chief Executive Officer of the Company, and (iii) any
other executive designated as a Tier I Participant by the Chief Executive
Officer; provided, however, that any employee who participates in a severance
plan or agreement maintained by a company that is acquired by the Company will
not be eligible to be a Participant in this Plan until such time as his or her
participation in the other severance plan or agreement has been terminated;
provided, further, however, that any severance payments or benefits to be
provided to a Participant under this Plan are subject to Section 9(b) of the
Plan.

(gg) Tier II Participants. (i) Any individual who is a member of the Company’s
Executive Leadership Team as of the Effective Date and who is not covered by a
Change in Control Agreement with the Company and (ii) any other employee
designated as a Tier II Participant by the Chief Executive Officer; provided,
however, that any executive who participates in a severance plan or agreement
maintained by a company that is acquired by the Company will not be eligible to
be a Participant in this Plan until such time as his or her participation in the
other severance plan or agreement has been terminated; provided, further,
however, that any severance payments or benefits to be provided to a Participant
under this Plan are subject to Section 9(b) of the Plan.

3. Duration of Participation. An employee shall become a Participant in this
Plan on his or her Eligibility Date and shall cease to be a Participant in this
Plan, if (i) the Participant ceases to be employed by the Company or an
Affiliated Company for any reason other than a Qualified Termination, or
(ii) his or her status as a Participant ceases due to the Company providing such
Participant with a notice in accordance with Section 20 of this Plan notifying
the Participant that he or she will no longer be eligible to participate in the
Plan; provided, however, that the Participant shall continue to participate in
the Plan until the first anniversary of the date of such notice of termination
from the Company. Notwithstanding anything herein to the contrary, a Participant
who is entitled as a result of a Qualified Termination to receive amounts and
benefits under this Plan shall remain a Participant in this Plan until the
amounts and benefits payable under this Plan have been paid or provided to the
Participant in full. For the avoidance of doubt, a change in the status of a
current Participant (either from being a Tier I Participant to a Tier II
Participant or from being a Tier II Participant to a Tier I Participant) shall
take effect immediately and shall not be subject to the one year notice period
set forth above.

 

5



--------------------------------------------------------------------------------

4. Separation Benefits.

(a) Qualified Termination. In the event that a Participant suffers a Qualified
Termination, the Participant shall be entitled to the compensation and benefits
set forth in Sections 4(b) and 4(c) below.

(b) Compensation Other Than Severance Payments. The Company shall pay to the
Participant (i) the portion of the Participant’s Annual Base Salary amounts
payable in the normal course for service through the Date of Termination to the
extent not previously paid, in a lump sum within thirty (30) days of the Date of
Termination, and (ii) any rights or payments, except for any severance benefits,
that are vested benefits or that the Participant is otherwise entitled to
receive under any plan, policy, practice or program of or any other contract or
agreement with the Company or the Affiliated Companies at or subsequent to the
Date of Termination, which shall be payable in accordance with such plan,
policy, practice or program or contract or agreement, except as explicitly
modified by this Plan.

(c) Severance Payments. Subject to Section 5 of this Plan and the Participant’s
execution of a Release and the Release becoming effective and irrevocable in
accordance with its terms by no later than the Release Deadline, the Company
shall pay to the Participant the following amounts:

(i) Short-Term Incentive Plan Payable in Cash. A lump-sum payment equal to
(A) the Participant’s annual bonus payment earned for any completed bonus year
prior to the Date of Termination, if not previously paid, plus (B) a pro-rata
amount of the Participant’s annual cash bonus, determined based on the actual
achievement of performance goals under any performance-based bonus plan,
program, or arrangement (provided that the Committee may exercise negative
discretion but only to the extent applied to similarly situated active
executives of the Company) in which the Participant participates for the year in
which the Date of Termination occurs based on the terms and conditions of the
applicable plan or program (including the Participant’s Target Annual Bonus),
pro-rated based on the number of days of service during the bonus year occurring
prior to the Date of Termination divided by 365. The amount described in clause
(A) shall be paid pursuant to the terms of the applicable short-term incentive
plan and shall not be conditioned on signing a Release. The amounts described in
clause (B) shall be paid at the same time as payments are made to other
participants under the applicable performance-based bonus plan, but in any event
on or before March 15th of the year immediately following the year to which such
pro-rata bonus relates;

 

6



--------------------------------------------------------------------------------

(ii) Lump Sum Cash Severance Payment. The amount equal to the product of (1) two
(in the case of a Tier I Participant) or 1.5 (in the case of a Tier II
Participant) and (2) the sum of (x) the Participant’s Annual Base Salary and
(y) the Target Annual Bonus, shall be payable in a lump sum within thirty
(30) calendar days after the Release Deadline or such later date as may be
required under Section 18 of the Plan;

(iii) Welfare Benefits. For two (2) years following the Date of Termination for
Tier I Participants and eighteen (18) months following the Date of Termination
for Tier II Participants (each a “Benefits Period”), the Company shall provide
access to the Participant and his eligible dependents to medical and dental
insurance benefits substantially similar to those provided to the Participant
and his dependents immediately prior to the Date of Termination, and the Company
shall make monthly cash payments, with the first such payment payable within
thirty (30) calendar days after the Release Deadline or such later date as may
be required under Section 18 of the Plan, and each subsequent monthly payment to
be made on the 15th day of each calendar month during the Benefits Period after
the initial payment in an amount equal to the monthly amount of the Company-paid
portion relating to the monthly amount charged to active non-union employees for
such benefits during the Benefits Period, based on the Company’s assumed cost
for such coverage for internal accounting purposes; provided, however, that the
first cash payment shall be equal to the aggregate anticipated amount for the
calendar months beginning with the calendar month immediately following the date
of termination and ending with the calendar month in which such payment is made;
provided, further, however, that nothing herein shall prohibit (1) the Company
from amending the terms and conditions of the plans under which such welfare
benefits are provided under this Section 4(c)(iii) if such amendments similarly
affect all or substantially all similarly situated employees or in order to
comply with changes to applicable law and (2) to the extent that this provision
would result in the plans under which such welfare benefits are provided under
this Section 4(c)(iii) being considered “discriminatory” or otherwise would
result in material adverse tax consequences to the Company or the Participant,
then the Participant shall be ineligible for such benefits and receive no
benefits or payments in lieu thereof. Benefits otherwise receivable by the
Participant pursuant to this Section 4(c)(iii) shall be reduced to the extent
benefits of the same type are received by or made available to the Participant
during the applicable Benefits Period as a result of subsequent employment (and
any such benefits received by or made available to the Participant shall be
reported to the Company by the Participant). In addition, the Company shall make
a lump sum cash payment, payable within thirty (30) calendar days after the
Release Deadline or such later date as may be required under Section 18 of the
Plan, in an amount equal to the anticipated cost of basic life insurance
coverage for the applicable Benefits Period, based on the Company’s assumed cost
for such coverage for internal accounting purposes at the Date of
Termination. The continued benefits described in this Section 4(c)(iii) that are
taxable benefits (and that are not disability pay or death benefit plans within
the meaning of Section 409A of the Code) are intended to comply, to

 

7



--------------------------------------------------------------------------------

the maximum extent possible, with the exception to Section 409A of the Code set
forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent
that any of those benefits either do not qualify for that exception, or are
provided beyond the applicable time periods set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then they shall be
subject to the following additional rules: (1) any reimbursement of eligible
expenses shall be paid within ten (10) calendar days following the Participant’s
written request for reimbursement, or such later date as may be required under
Section 18 of the Plan; provided that the Participant provides written notice no
later than fifteen (15) calendar days prior to the last day of the calendar year
following the calendar year in which the expense was incurred; (2) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during any
calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, during any other calendar
year; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit;

(iv) Defined Contribution Plan Contributions. This Section 4(c)(iv) shall apply
only with respect to Tier I Participants who experience a Qualified Termination
on or before the second anniversary of the Effective Date. The Participant’s
benefits accrued or credited through the Date of Termination under the DC
Pension Plan that are not vested as of the Date of Termination but that would
have vested had the Tier I Participant remained employed by the Company for the
duration of the Benefits Period shall be fully vested as of the Date of
Termination and paid in accordance with the terms of the applicable plan. In
addition to the benefits to which the Tier I Participant is entitled under the
DC Pension Plan, the Company shall pay the Tier I Participant a lump sum amount,
in cash, equal to the amount that would have been contributed thereto by the
Company on the Tier I Participant’s behalf during the Benefits Period,
determined (x) as if the Tier I Participant made the maximum permissible
contributions thereto during such period and (y) as if the Tier I Participant
was entitled to compensation during such period equal to the sum of the Tier I
Participant’s Annual Base Salary and Target Annual Bonus. The amount described
in the immediately preceding sentence shall be paid within thirty (30) calendar
days after the Release Deadline, or such later date as may be required under
Section 18 of the Plan;

(v) Defined Benefit Plan Allocations. This Section 4(c)(v) shall apply only with
respect to Tier I Participants who experience a Qualified Termination on or
before the second anniversary of the Effective Date. The Participant’s benefits
accrued or credited through the Date of Termination under the DB Pension Plan
that are not vested as of the Date of Termination but that would have vested had
the Tier I Participant remained employed by the Company for the duration of the
Benefits Period shall be fully vested as of the Date of Termination and paid in
accordance with the terms of the applicable plan. In addition to the benefits to
which the Tier I Participant is entitled under the DB Pension Plan, the Company
shall pay the Tier I Participant a lump sum amount, in

 

8



--------------------------------------------------------------------------------

cash, equal to the amount that would have been allocated thereunder by the
Company in respect of the Tier I Participant (or accrued by the Tier I
Participant, which accrual shall be calculated based on the actuarial
assumptions contained in the DB Pension Plan) during the Benefits Period,
determined as if the Tier I Participant was entitled to compensation during such
period equal to the sum of the Tier I Participant’s Annual Base Salary and
Target Annual Bonus. The amount described in the immediately preceding sentence
shall be paid within thirty (30) calendar days after the Release Deadline, or
such later date as may be required under Section 18 of the Plan;

(vi) Equity Award Vesting. Notwithstanding the terms of any award agreement or
plan document to the contrary, the Participant shall be entitled to the
following with respect to outstanding equity awards.

(A) Phantom Shares. Immediate vesting of those outstanding phantom shares held
by the Participant as of the Date of Termination that would have vested if the
Participant remained employed for the duration of the applicable Benefits Period
and such phantom shares shall be settled within fifteen (15) calendar days after
the Release Deadline; provided, however, that if the phantom shares are
considered to be deferred compensation under Section 409A of the Code for any
reason, including because the Participant is eligible for Retirement (as defined
in the applicable phantom share award agreement) at the Date of Termination or
could become eligible for Retirement during the term of the applicable phantom
share award agreement or the Participant is a Tier I Participant, the
Participant’s phantom shares shall continue to vest and settle in accordance
with the terms of the applicable phantom share award agreement but in any event
for a period of no less than the duration of the applicable Benefits Period.

(B) Performance Shares. Continued vesting of outstanding performance shares held
by the Participant that are not vested as of the Date of Termination for the
duration of the applicable Benefits Period, with the achievement of the
performance goals under such performance shares being determined based on actual
performance at the end of the applicable performance period.

(C) Stock Options. Continued vesting of outstanding unvested stock options for
the duration of the applicable Benefits Period, with any vested stock options
remaining exercisable for no less than ninety (90) days following the Benefits
Period, but in no event shall the vested stock options remain exercisable beyond
the maximum original term of such stock options; and

 

9



--------------------------------------------------------------------------------

(vii) Outplacement Services. The Company shall, at its sole expense as incurred,
provide the Participant with outplacement services selected by the Company,
provided that such outplacement benefits shall end not later than the first
anniversary of the Date of Termination.

5. Limitations on Payments under Certain Circumstances.

(a) Notwithstanding any other provisions of this Plan, in the event that any
payment or benefit received or to be received by the Participant (including any
payment or benefit received in connection with a change in control or the
termination of the Participant’s employment, whether pursuant to the terms of
this Plan or any other plan, arrangement or agreement) (all such payments and
benefits, including the Severance Payments, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the Excise Tax, then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
Severance Payments shall be reduced to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Participant would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). If a reduction in Severance
Payments is necessary pursuant to this Section 5(a), then the reduction shall
occur in the following order: (i) cash payments under Sections 4(c)(i)(B),
4(c)(ii), 4(c)(iv) and 4(c)(v); (ii) cancellation of accelerated vesting of
performance-based equity awards (based on the reverse order of the date of
grant); (iii) cancellation of accelerated vesting of other equity awards (based
on the reverse order of the date of grant); and (iv) reduction of welfare
benefits.

(b) For purposes of determining whether and the extent to which the Total
Payments shall be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which the Participant shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account which, based on the determination
of the Accounting Firm, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, based on the
determination of the Accounting Firm, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the Base Amount allocable to such reasonable compensation,
and (iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Accounting Firm in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

10



--------------------------------------------------------------------------------

(c) At the time that payments are made under this Plan, the Company shall
provide the Participant with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from the Accounting Firm or other advisors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement).

6. No Mitigation. The Participant shall not be required to seek other employment
or to attempt in any way to reduce any amounts payable to the Participant by the
Company pursuant to Section 4 hereof. Further, except as specifically provided
in Section 4(c)(iii) hereof, no payment or benefits provided for in this Plan
shall be reduced by any compensation earned by the Participant as the result of
employment by another employer, by retirement benefits or otherwise. The
Company’s obligation to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder shall be absolute and
unconditional and shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company or any
Affiliated Companies may have against the Participant or others.

7. Restrictive Covenants.

(a) Noncompetition and Nonsolicitation. During the Restricted Period, the
Participant shall not, without the Company’s prior written consent, for any
reason, directly or indirectly, either as principal, agent, manager, employee,
partner, shareholder, director, officer, consultant or otherwise become engaged
or involved, in a manner that relates to or is similar in nature to those duties
performed by the Participant at any time during his or her employment with the
Company, in any business (other than as a less-than three percent (3%) equity
owner of any corporation traded on any national, international or regional stock
exchange or in the over-the-counter market) that competes with the Company or
any of the Affiliated Companies in the business of production, transmission,
distribution, or retail or wholesale marketing or selling of electricity; resale
or arranging for the purchase or for the resale, brokering, marketing, or
trading of electricity or derivatives thereof; energy management and the
provision of energy solutions; development and management of fiber optic
communications systems; development and operation of power generation
facilities, domestically and abroad; and any other business in which the Company
or any of the Affiliated Companies is engaged at the termination of the
Participant’s continuous employment with the Company. During the Benefits
Period, the Participant shall not, without the Company’s prior written consent,
for any reason, directly or indirectly, either as principal, agent, manager,
employee, partner, shareholder, director, officer, consultant or otherwise
induce or attempt to induce any customer, client, supplier, employee, agent or
independent contractor of the Company or any of the Affiliated Companies to
reduce, terminate, restrict or otherwise alter its business relationship with
the Company or the Affiliated Companies. The provisions of this Section 7(a)
shall be limited in scope and be effective only within one or more of the
following geographical areas: (i) The States of

 

11



--------------------------------------------------------------------------------

North Carolina, South Carolina, Ohio, Kentucky, and Indiana, or (ii) any other
state in the United States where the Company including the Affiliated Companies,
has at least U.S. $25 million in capital deployed as of the termination of the
Participant’s continuous employment with the Company, including the Affiliated
Companies; or (iii) any state or country with respect to which was conducted a
business of the Company, including any of the Affiliated Companies, which
business, or oversight of which business, constituted any part of the
Participant’s employment. The parties intend the above geographical areas to be
completely severable and independent, and any invalidity or unenforceability of
this Plan with respect to any one area shall not render this Plan unenforceable
as applied to any one or more of the other areas. Nothing in this Section 7(a)
shall be construed to prohibit the Participant being retained during the
Restricted Period in a capacity as an attorney licensed to practice law, or to
restrict the Participant from providing advice and counsel in such capacity, in
any jurisdiction where such prohibition or restriction is contrary to law.

(b) Forfeiture and Repayments. In the event that the Participant violates the
provisions of Section 7 hereof following the payment or commencement of any
Severance Payments, (A) he or she will forfeit and not be entitled to any
further Severance Payments, and (B) he or she will be obligated to repay to the
Company an amount in respect of the Severance Payments previously made to him or
her under Section 4(c) hereof (the “Repayment Amount”). The Repayment Amount
shall be determined by aggregating the cash Severance Payments made to the
Participant and multiplying the resulting amount by a fraction, the numerator of
which is the number of full and partial calendar months remaining in the
Benefits Period at the time of the violation (rounded to the nearest quarter of
a month), and the denominator of which is twenty-four (24) for Tier I
Participants and eighteen (18) for Tier II Participants. The Repayment Amount
shall be paid to the Company in cash in a single sum within ten (10) business
days after the first date of the violation, whether or not the Company has
knowledge of the violation or has made a demand for payment. Any such payment
made following such date shall bear interest at a rate equal to the prime
lending rate of Citibank, N.A. (as periodically set) plus 1%. Furthermore, in
the event the Participant violates the provisions of Section 7 hereof, and
notwithstanding the terms of any award agreement or plan document to the
contrary (which shall be considered to be amended to the extent necessary to
reflect the terms hereof), the Participant shall immediately forfeit the right
to exercise any stock option or similar rights that are outstanding at the time
of the violation, and the Repayment Amount, calculated as provided above, shall
be increased by the amount of any gains (measured, if applicable, by the
difference between the aggregate fair market value on the date of exercise of
shares underlying the stock option or similar right and the aggregate exercise
price of such stock option or similar right) realized by the Participant upon
the exercise of stock options or similar rights or vesting of restricted stock
or other equity compensation within the one-year period prior to the first date
of the violation.

(c) Consideration; Survival; Enforcement. The compensation and benefits provided
in this Plan constitute adequate and sufficient consideration for the covenants
in this Section 7 and in the remainder of this Plan. As further consideration

 

12



--------------------------------------------------------------------------------

for the covenants in this Section 7 and in the remainder of this Plan, the
Company has provided and will provide the Participant certain proprietary and
other Confidential Information about the Company, including, but not limited to,
business plans and strategies, budgets and budgetary projections, income and
earnings projections and statements, cost analyses and assessments, and/or
business assessments of legal and regulatory issues. The Participant’s
obligations under this Section 7 shall survive any termination of his or her
employment as specified herein. Furthermore, the restrictions contained in this
Plan with regards to the Participant’s use of Confidential Information and his
or her future business activities are fair, reasonable and necessary to protect
the Company’s legitimate protectable interests, particularly given the
competitive nature and broad scope of the Company’s business and that of the
Affiliated Companies, as well as the Participant’s position with the Company.
The Company may have no adequate means to protect the rights set forth in this
Plan other than by securing an injunction (a court order prohibiting the
Participant from violating the terms of this Plan), therefore, the Company, in
addition to any other right or remedy it may have, shall be entitled to enforce
its rights under this Plan by obtaining a preliminary and permanent injunction
and any other appropriate equitable relief in any court of competent
jurisdiction.

8. Confidentiality. During the Participant’s employment with the Company or any
of the Affiliated Companies, the Participant will acquire, be exposed to and
have access to, non-public material, data and information of the Company and the
Affiliated Companies and/or their customers or clients that is confidential,
proprietary, and/or a trade secret (“Confidential Information”). At all times,
the Participant shall keep and retain in confidence and shall not disclose,
except as required and authorized in the course of the Participant’s employment
with the Company or any of the Affiliated Companies, to any person, firm or
corporation, or use for his or her own purposes, any Confidential Information.
For purposes of this Plan, such Confidential Information shall include, but
shall not be limited to: sales methods, information concerning principals or
customers, advertising methods, financial affairs or methods of procurement,
marketing and business plans, strategies (including risk strategies),
projections, business opportunities, inventions, designs, drawings, research and
development plans, client lists, sales and cost information and financial
results and performance. Notwithstanding the foregoing, “Confidential
Information” shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Participant or by the
Company or the Affiliated Companies). The obligations pertaining to the
confidentiality and non-disclosure of Confidential Information shall remain in
effect at all times after termination of employment, or until the Company or the
Affiliated Companies has released any such information into the public domain,
in which case the Participant’s obligations hereunder shall cease with respect
only to such information so released into the public domain. The Participant’s
obligations under this Section 8 shall survive any termination of his or her
employment. If the Participant receives a subpoena or other judicial process
requiring that he or she produce, provide or testify about Confidential
Information, the Participant shall notify the Company and cooperate fully with
the Company in resisting disclosure of the Confidential Information. The
Participant acknowledges that the Company has the right either in the name of
the Participant or in its own name to oppose or move to quash any subpoena or
other legal process directed to the Participant regarding Confidential
Information. Notwithstanding any other provision of this Plan, the Participant

 

13



--------------------------------------------------------------------------------

remains free to report or otherwise communicate any nuclear safety concern, any
workplace safety concern, or any public safety concern to the Nuclear Regulatory
Commission, United States Department of Labor, or any other appropriate federal
or state governmental agency, and the Participant remains free to participate in
any federal or state administrative, judicial, or legislative proceeding or
investigation with respect to any claims and matters not resolved and terminated
pursuant to this Plan. With respect to any claims and matters resolved and
terminated pursuant to this Plan, the Participant is free to participate in any
federal or state administrative, judicial, or legislative proceeding or
investigation if subpoenaed. The Participant shall give the Company, through its
legal counsel, notice, including a copy of the subpoena, within twenty-four
(24) hours of receipt thereof.

9. Full Settlement.

(a) General. Nothing in this Plan shall prevent or limit a Participant’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or the Affiliated Companies and for which the
Participant may qualify, nor, except as explicitly set forth in this Plan, shall
anything herein limit or otherwise affect such rights as a Participant may have
under any other contract or agreement with the Company or any of the Affiliated
Companies. Without limiting the generality of the foregoing, the Participant’s
resignation under this Plan with or without Good Reason, shall in no way affect
the Participant’s ability to terminate employment by reason of the Participant’s
“retirement” under, or to be eligible to receive benefits under, any
compensation and benefits plans, programs or arrangements of the Company or the
Affiliated Companies, including, without limitation, any retirement or pension
plans or arrangements or substitute plans adopted by the Company, the Affiliated
Companies or their respective successors, and any termination which otherwise
qualifies as Good Reason shall be treated as such even if it is also a
“retirement” for purposes of any such plan.

(b) No Duplication of Benefits. Notwithstanding anything in this Plan to the
contrary, if the Participant is eligible to receive severance payments and/or
benefits upon a Qualified Termination under another plan or individual
agreement, including, without limitation, any Change in Control Agreement,
retirement agreement, separation agreement or retention agreement maintained by
the Company or an Affiliated Company, the Participant shall not be entitled to
severance payments and benefits under this Plan and shall continue to be
entitled to receive severance payments and/or benefits pursuant to the terms and
conditions of the other plan or agreement.

10. Controlling Law. The validity, interpretation, construction and performance
of this Plan shall be governed by the laws of the State of North Carolina,
without reference to principles of conflict of laws.

11. Amendments; Termination. The Company reserves the right to amend, modify,
suspend or terminate the Plan, in whole or in part, at any time by action of the
Committee; provided that no such amendment, modification, suspension or
termination shall impair the rights

 

14



--------------------------------------------------------------------------------

of a Participant who has terminated employment pursuant to Section 4(a) of this
Plan unless such amendment, modification, suspension or termination is agreed to
in a writing signed by the Participant and the Company. Notwithstanding the
foregoing, the Company must provide all Participants with notice of its
intention to terminate this Plan or amend this Plan in a manner that is
materially adverse to Participants, in each case in accordance with Section 20
of the Plan, one year prior to such termination or material amendment. During
the one-year notice period the Participants shall continue to participate in the
Plan, without giving effect to any materially adverse amendment.

12. Assignment. The Company shall require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under this Plan. As used in this
Plan, the term “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Plan by operation of law, written agreement or otherwise. It is a
condition of this Plan, and all rights of each person eligible to receive
benefits under this Plan shall be subject hereto, that no right or interest of
any such person in this Plan shall be assignable or transferable in whole or in
part, except by operation of law, including, but not by way of limitation,
lawful execution, levy, garnishment, attachment, pledge, bankruptcy, alimony,
child support or qualified domestic relations order.

13. Withholding. The Company may withhold from any amount payable or benefit
provided under this Plan such Federal, state, local, foreign and other taxes as
are required to be withheld pursuant to any applicable law or regulation.

14. Gender and Plurals. Wherever used in this Plan document, words in the
masculine gender shall include masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular.

15. Plan Controls. In the event of any inconsistency between this Plan document
and any other communication regarding this Plan, this Plan document controls.

16. Benefits Claims and Appeals. The Plan is intended to be an unfunded plan
providing benefits to a select group of management or highly compensated
employees and is not intended to be subject to ERISA. If, and only if, however,
the Plan is determined to be subject to ERISA, the Committee shall establish a
claims and appeals procedure applicable to Participants under the Plan that is
consistent with the requirements of ERISA. Unless otherwise required by
applicable law, such procedures shall provide that a Participant has not less
than sixty (60) days following receipt of any adverse benefit determination
within which to appeal the determination in writing with the Committee, and that
the Committee must respond in writing within sixty (60) days of receiving the
appeal, specifically identifying those Plan provisions on which the benefit

 

15



--------------------------------------------------------------------------------

denial was based and indicating what, if any, information the Participant must
supply in order to perfect a claim for benefits. Notwithstanding the foregoing,
the claims and appeals procedure established by the Committee shall be provided
for the use and benefit of Participants who may choose to avail themselves of
such procedures, but compliance with the provisions of these claims and appeals
procedures by the Participant will not be mandatory for any Participant claiming
benefits. It will not be necessary for any Participant to exhaust these
procedures and remedies prior to bringing any legal claim or action, or
asserting any other demand, for payments or other benefits to which such
Participant claims entitlement.

17. Indemnification. To the extent permitted by law, the Company shall indemnify
the Committee from all claims for liability, loss, or damage (including the
payment of expenses in connection with defense against such claims) arising from
any act or failure to act in connection with the Plan.

18. Section 409A of the Code. The Plan is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code. In
no event may the Participant, directly or indirectly, designate the calendar
year of any payment to be made under this Plan. All reimbursements and in-kind
benefits that constitute deferred compensation within the meaning of
Section 409A of the Code provided under this Plan shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, without
limitation, that (i) in no event shall reimbursements by the Company under this
Plan be made later than the end of the calendar year next following the calendar
year in which the applicable fees and expenses were incurred, provided, that the
Participant shall have submitted an invoice for such fees and expenses at least
ten (10) days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred; (ii) the amount of in-kind
benefits that the Company is obligated to pay or provide in any given calendar
year shall not affect the in-kind benefits that the Company is obligated to pay
or provide in any other calendar year; (iii) the Participant’s right to have the
Company pay or provide such reimbursements and in-kind benefits may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than the Participant’s remaining lifetime (or if longer,
through the 20th anniversary of the date first written above). Notwithstanding
anything herein to the contrary, in the event that any amounts payable or
benefits to be provided to the Participant under Section 4(c) or any other
arrangement to which the Participant is a party constitute deferred compensation
within the meaning of Section 409A of the Code, (i) if the Participant is a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the Date of Termination) (a “Specified Employee”), amounts that
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code that would otherwise be payable under Section 4(c) as a
result of the Participant’s “separation from service” within the meaning of
Section 409A of the Code during the six-month period immediately following the
Date of Termination shall instead be paid or provided (together with interest at
the applicable federal rate under Section 7872(f)(2)(A) of the Code compounded
semi annually in effect on the Date of Termination), on the first business day
after the date that is

 

16



--------------------------------------------------------------------------------

six (6) months following the Participant’s “separation from service” within the
meaning of Section 409A of the Code; and (ii) if the Participant dies following
the Date of Termination and prior to the payment of the any amounts delayed on
account of Section 409A of the Code, such amounts shall be paid to the personal
representative of the Participant’s estate within thirty (30) days after the
date of the Participant’s death.

19. Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies or those of the Affiliated
Companies regarding termination of employment.

20. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally,
(b) upon confirmation of receipt when such notice or other communication is sent
by facsimile, (c) one day after timely delivery to an overnight delivery
courier, or (d) when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid. The addresses for such notices shall
be as follows:

To the Company:

Duke Energy Corporation

Post Office Box 1006, EC3XB

Charlotte, North Carolina 28201-1006

Attention: Chief Legal Officer

To the Participant:

To the Participant’s last known address as reflected on the books and records of
the Company.

21. Validity; Severability. The invalidity or unenforceability of any provision
of this Plan shall not affect the validity or enforceability of any other
provision of this Plan.

IN WITNESS WHEREOF, This Plan is adopted and executed on behalf of Duke Energy
Corporation as of the Effective Date.

 

DUKE ENERGY CORPORATION

    /s/ James E. Rogers

Name:   James E. Rogers

Title:

 

Chairman, Chief Executive

Officer and President

 

17



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Waiver and Release of Claims (“Release”) is executed and delivered by
                     (“Employee”) to DUKE ENERGY CORPORATION (together with its
Affiliated Companies and any successors thereto, the “Company”). All capitalized
terms used herein that are not otherwise defined in this Release shall have the
meaning set forth in the Company’s Executive Severance Plan (the “Plan”).

 

1. Basis for Entitlement. Employee acknowledges that Employee would not be
entitled to the benefits provided under the Plan absent Employee’s separation
from employment under the Plan and the execution of this Release.

 

2. Adequate Consideration. Employee agrees that the Plan provides good, valuable
and sufficient consideration for Employee’s obligations under this Release.

 

3. Waiver by Employee. Employee waives and releases any and all rights or claims
that he or she has, or may have, as of the date of the execution of this
Release, based on or arising out of the employment relationship or the
termination of the employment relationship, against the Company, its benefit,
employee welfare, or other plans (including any and all fiduciaries thereof), or
any of the Company’s respective current or former officers, directors, agents,
employees, attorneys, insurers, plan administrators, predecessors, successors or
assigns, other than those set forth below in Paragraph 4. The rights and claims
so waived and released shall include, but not be limited to:

 

  a. Those arising under any federal, state or local statute, ordinance, common
law (including, but not limited to, claims of breach of promise, breach of
contract, promissory estoppel, intentional or negligent infliction of emotional
distress, defamation, tortious interference with a business relationship or
contract and wrongful discharge), or claims in equity or public policy; and

 

  b. Those arising under any law relating to sex, age, race, religion, handicap
or disability, national origin, pregnancy, discrimination, retaliation, or
whistleblower (including, but not limited to, any rights or claims arising under
Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the Rehabilitation Act, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Indiana Discrimination on
Account of Age Act, the Indiana Civil Rights Statute, the Kentucky Civil Rights
Statute, the Ohio Civil Rights Statute, the North Carolina Human Relations law,
the South Carolina Human Affairs Law, the Texas Labor Code Chapter 21, and other
similar state statutes as such statutes may be amended from time to time); and

 

  c. Those arising under the civil rights laws of any state or municipality; and

 

1



--------------------------------------------------------------------------------

 

  d. Any claim for compensatory damages, punitive damages, attorneys’ fees,
expenses and litigation costs; and

 

  e. Those arising under ERISA and the Age Discrimination in Employment Act of
1967.

 

  f. Employee acknowledges that he or she has been paid for all hours worked
during his or her employment with the Company and has received all other
payments owed to him or her by the Company as of the Date of Termination. In
addition, Employee acknowledges that he or she has received all leave to which
he or she may have been entitled to under the Family and Medical Leave Act
during his or her employment with the Company.

 

4. Claims Not Waived. Notwithstanding the provisions of Paragraph 3 above, this
Release does not waive and release: (a) workers’ compensation claims filed prior
to the date of execution of this Release; (b) claims against the Company arising
out of possible exposure to asbestos during Employee’s employment with the
Company at a facility or facilities owned by the Company; (c) claims that may
arise after the date of execution of this Release; or (d) claims for benefits
due under the Duke Energy Retirement Cash Balance Plan, including both claims to
accrued benefits and disputed benefit claims.

 

5. Future Employment. Employee waives any right to assert any claim or demand
for re-employment with the Company. Any reemployment shall be in accordance with
Company policies and procedures.

 

6. Acknowledgement of Reporting and Compliance. Employee acknowledges and agrees
that it is the policy of the Company to comply with all applicable federal,
state and local laws and regulations. Employee affirms that he or she has
reported all compliance issues and violations of federal, state and local law or
regulation or Company policy of which Employee had knowledge during the term of
his or her employment, if any. Employee represents and acknowledges that he or
she has no further or additional knowledge or information regarding compliance
issues or possible violations of federal, state or local law or regulations or
Company policy other than what Employee may have previously raised, if any,
including, but not limited to, any and all outstanding nuclear safety concerns
Employee has involving any nuclear power plant owned or operated by the Company.
Nothing in this Release prohibits Employee from reporting any suspected instance
of illegal activity of any nature, any nuclear safety concern, any workplace
safety concern, or any public safety concern to the United States Nuclear
Regulatory Commission, the United States Department of Labor, or any other
federal or state governmental agency. This Release further does not prohibit
Employee from participating in any way in any state or federal administrative,
judicial, or legislative proceeding or investigation.

 

7.

Restrictive Covenants. Employee acknowledges and agrees that he or she shall
continue to be bound by the restrictive covenants set forth in Sections 7 and 8
of the Plan, including, without limitation, any enforcement provisions set forth
in such sections, and Employee acknowledges and agrees that, as set forth in
Section 7(c) of the Plan, the compensation and benefits provided under the Plan
constitute adequate and sufficient consideration for the restrictive covenants
set forth in the Plan. Furthermore, notwithstanding the foregoing, Employee may
request that the

 

2



--------------------------------------------------------------------------------

 

Company release him or her from the restrictive covenants set forth in
Section 7(a) of the Plan upon the condition that Employee forfeit and repay all
termination benefits and rights provided under Section 4(c) of the Plan and the
Company may, in its sole discretion, grant such a release in whole or in part or
may reject such request and continue to enforce its rights under Sections 7 and
8 of the Plan.

 

8. Promise not to Sue. Employee agrees not to institute a lawsuit against the
Company asserting any of the claims that are released in Paragraph 3 of this
Release. Subject to Paragraph 4, Employee acknowledges that signing this Release
means that Employee has waived not only Employee’s right to recover in a
lawsuit, claim or other action brought by Employee as described herein, but also
in any claim, lawsuit or other action brought on Employee’s behalf (including
any claim of age discrimination) against the Company based on or arising out of
Employee’s employment relationship with the Company or the termination of the
employment relationship with the Company up to the date this Release is signed.

 

9. Actions Inimical to the Company. Employee shall not make untrue or defamatory
statements regarding (i) the Company, and to the extent that their relationship
to the Company is known to Employee, its subsidiaries or Affiliated Companies or
its current or former directors or employees or any successor of the Company, or
any of its subsidiaries or Affiliated Companies, or (ii) the Company’s
initiatives, programs or policies relating to any matter whatsoever, and to the
extent that their relationship to the Company is known to Employee, its
subsidiaries or Affiliated Companies or its current or former directors or
employees or any successor of the Company, or any of its subsidiaries or
Affiliated Companies. Employee acknowledges that determination of a breach of
this provision shall result in the termination of the Company’s obligations
under the Plan. Further, any such breach of this Paragraph by Employee shall
cause Employee to forfeit the right to keep any payment made or to be made under
the Plan and to be obligated to repay any amount already paid, but a breach
shall not relieve Employee of the other conditions of this Release. For purposes
of clarity, nothing in this Paragraph 9 shall operate to prohibit Employee from
providing truthful testimony in any judicial proceeding.

 

10. Return of Company Property. Employee agrees to return to the Company all
keys, identification badges, electronic passes, credit cards, computers,
computer programs, and any other Company property in a timely manner.

 

11. Cooperation with Litigation. Upon the Company’s request, Employee agrees to
render reasonable assistance to the Company in connection with any litigation or
investigation relating to the Company’s business. Such assistance shall include,
but not be limited to, providing information, attending meetings, assisting with
interrogatories, giving depositions and making court appearances. Employee
agrees to promptly notify the Chief Legal Officer of the Company of any requests
for information or testimony that Employee receives in connection with any
litigation or investigation relating to the Company’s business.

 

12. Governing Law. This Release shall be interpreted, enforced and governed
under the laws of the State of North Carolina.

 

13. No Admission of Liability. This Release shall not in any way be construed as
evidence or as an admission of any liability or wrongdoing by the Company.

 

3



--------------------------------------------------------------------------------

 

14. Binding Effect of Release. This Release shall be binding upon and shall
operate for the benefit of the heirs, executors, administrators, assigns, and
successors in interest of Employee and the Company.

 

15. Severability. If any portion of this Release should be unenforceable for any
reason, the parties agree that the remaining portions shall continue in effect.

 

16. Consultation with Attorney Advised. Employee is advised to consult with an
attorney prior to executing this Release. Employee acknowledges being given that
advice. Employee represents that Employee has read and fully understands all of
the provisions of this Release. Employee represents that Employee is voluntarily
signing this Release.

 

17. Time Frame for Acceptance. Employee acknowledges that he or she has been
given a period of forty-eight (48) days after his or her Date of Termination
within which to consider and sign this Release.

 

  a. To enter into this Release, Employee must execute it by signing, dating and
returning it to                     .

 

  b. Employee acknowledges that if Employee has signed this Release it is
because Employee freely chose to do so.

 

  c. Employee may revoke this Release during the seven (7) calendar days after
he or she signs it. To be effective, a revocation must be communicated in
writing to                     , and delivered no later than 5:00 p.m. Eastern
Time on the final day of the seven (7) day period.

 

18. Complete Agreement. The parties acknowledge and agree that this Release sets
forth the complete understanding and agreement between them relating in any way
to the termination of Employee’s employment. No agreements or understandings
between them shall be enforceable against the other unless written in this
Release.

 

19. Effective Date. This Release shall become effective and enforceable upon the
expiration of the revocation period set forth in Paragraph 17.

 

4



--------------------------------------------------------------------------------

 

AGREED TO BY:     

 

    

 

Employee      Date THE COMPANY      By:  

 

    

 

 

5